Citation Nr: 1208164	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Michael B. Roberts, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran with active service from January 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas, VARO which granted service connection for PTSD, rated 30 percent, effective November 22, 2006.  In August 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   At the hearing the Veteran was assisted by Richard J. Carter, a paralegal from the law office of the Veteran's attorney.  Shortly after the videoconference hearing, the Veteran's representative submitted updated copies of the Veteran's VA treatment records for consideration by the Board, with a waiver of RO consideration.  In September 2010, the Board remanded the matter for further evidentiary development.


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD with depression.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the March 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2007 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while a February 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in January 2007, January 2008, and January 2011; these examinations are reported in greater detail below and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On January 2007 VA psychiatric examination, the Veteran reported having multiple sleep disturbances like difficulty falling asleep and recurring nightmares about the war.  He reported sleeping an average of four hours per night; his sleep had improved by a few hours per night with medication, though he still felt very tired upon awakening.  He reported that he did not feel like doing anything.  He reported having recurrent intrusive memories of his war experiences several times per week, and that he would get emotionally upset by war reminders such as television news about the war in Iraq.  He reported being very forgetful and having to write everything down in order to be able to recall things.  He reported feeling irritable though he avoided arguments by walking away from situations that could cause them.  He reported feeling chronically depressed and lacking motivation to do anything when feeling that way, and that he only wanted to be left alone.  He reported being a loner and having only a few friends.  He reported he was hyper-alert and easily startled, and jumped whenever he heard loud noises; in restaurants he would sit facing the door to make sure nobody would come up behind him.  He reported that if his wife wakes him up, he would jump and try to strike her because he would wake up in a defensive mode; his wife would have to stay near the door to avoid being hurt.  He reported keeping two shotguns behind the door of his bedroom.  He reported being married to his wife since 1974 and described his relationship with his wife as "pretty good", but he denied having any social relationships other than sometimes visiting friends and family.  His only reported leisure activity was taking pictures.  He had retired approximately four years earlier from the Post Office after 30 years of service.  Regarding treatment, he attended the mental hygiene clinic at the Waco VA Medical Center and had been seen there several times in the previous few years; he took several psychiatric medications.

On mental status examination, no impairment of thought process or communication was noted.  No delusions or hallucinations were elicited.  The Veteran had good eye contact, showed appropriate behavior, and was cooperative, pleasant, and well-groomed; he related well in general.  He denied any suicidal or homicidal ideation or plan.  He had no problems with activities of daily living, and was oriented to place, person, and time.  His memory seemed to be fairly well preserved, though he complained of forgetfulness; he was able to recall the last five U.S. Presidents.  His speech was spontaneous, relevant and coherent, and normal in tone and rate.  No panic attacks were evident during the interview.  His affect was neutral and appropriate to thought content, though his mood was depressed.  He showed no problems with impulse control.  The diagnosis was PTSD; a GAF score of 47 was assigned, with no further explanation.

Based on these findings, the March 2007 rating decision on appeal granted service connection for PTSD with depression, rated 30 percent.
On January 2008 VA psychiatric examination, the Veteran reported that he had been married for approximately 34 years.  It was noted that he had not been admitted to any inpatient psychiatric facility since the previous VA examination, and continued to be followed by the PTSD clinical team program in Waco, including attending a series of group [sessions], seeing a psychiatrist, and taking medication.  He reported that the medications were minimally helpful, as he was hopeful they would lessen his nightmares but they had not done so; he denied any significant side effects.  He was most troubled by ongoing dreams of killing people; the dreams were not always set in a wartime environment, but generally involved him killing people.  Because he has a young grandchild, he was especially distressed by a recent dream in which he saw himself killing a child.  Such nightmares occurred approximately 5 nights per week.  He denied any flashbacks or intrusive thoughts while awake.  He tried to avoid talking about his combat experiences whenever possible, and he was "lukewarm" about seeing war-related movies.  He reported ongoing difficulties with depression, to which he attributed his lack of motivation and "get up and go".  He reported that he "could care less" about hobbies he used to enjoy, and had given up most previously pleasurable activities.  He felt sad and down most of the time, rating his level of depression at a 7 out of 10 on examination, a 9 out of 10 at the worst level over the previous year, and a 5 out of 10 at the best level over the previous year.  He denied any significant periods of time when he was not depressed.  He denied suicidal ideation or plans and had no history of suicide attempts.  He felt generally fatigued and tired most of the time.  He saw no future for himself but denied feeling hopeless.  He reported having very few friends, estimating that he had only one person he might call a friend.  He got along well with his family; he got along well with his children and grandchildren, but his relationship with his wife was only "fair".  He reported ongoing difficulty with sleep, with only mild improvement with medications.  He spent most of his time by himself and was more content to be alone.  He reported that his symptoms had been present continuously since the previous VA examination with no episodes of remission.

On mental status examination, the Veteran was casually dressed and appropriately groomed.  His speech was within normal limits with no evidence of peculiar word usage or grammar.  His eye contact was within normal limits, and his general attitude was friendly and cooperative.  His thought processes were grossly intact on interview with no evidence or report of hallucinations or delusions, and he was oriented to time, place, and person.  He reported ongoing depression, and his affect was slightly flat.  His attention and concentration were slightly impaired, though his judgment and insight were within normal limits.  His intelligence was estimated to fall within the average range.  Frank panic attacks were not observed or reported, nor were obsessive or ritualistic behaviors.  He was capable of performing activities of daily living and taking care of his personal hygiene.  There was no evidence of drug or alcohol problems.  The examiner opined that the Veteran's most obvious impairment had to do with his psychosocial functioning since he had been retired for several years; the examiner noted the Veteran's reports of having few friends and that he would like to be by himself most of the time if he could.  The diagnosis was PTSD, and a GAF score of 45 was assigned, with no further explanation.

At the August 2010 videoconference Board hearing, the Veteran testified that he last worked in 2002 due to physical limitations and having bad dreams, leaving him unable to get the rest required to do his job.  He reported constant nightmares of killing people.  He reported that he was not treated for PTSD prior to 2006, but since then his treatment had consisted of medication that was changed over four times but had not decreased his nightmares.  He testified that he had had side effects from his medications that required hospitalization.  He could not stand being in a confined area of people, such as when family would come over to his house, and he felt the need to get out of the room.  He testified that he isolated himself and felt better off away from people.  He had problems sleeping, averaging about 30 hours of sleep per week, or about 4 hours of sleep per night.  His wife took care of most household tasks because he "can't function" and was not interested in doing anything or getting the chores done.  He had very few friends, maybe two or three, and they had to initiate contact with him; together they would bowl or engage in photography.  He testified that his marriage was strained because he wanted to be by himself most of the time.  He saw his child and grandchildren approximately once every three weeks.  He testified that he was fighting depression though it was getting worse.  He startled very easily, and would get crying spells thinking about situations in service in Vietnam and how they turned out.  He took three medications for PTSD and depression.  He testified that his attention span was very limited and he could not concentrate very well despite the medications.  On a typical day, he would watch television, use his computer, walk around just to roam, or often sit around doing nothing.  He drove, but did not really travel.  He did not belong to any organizations.  He testified that his symptoms were just as bad as they had been since he originally filed his claim for service connection and were worsening.

In an August 2010 statement, the Veteran's attorney contended that the Veteran's symptoms (based on the January 2008 VA examination) included "endless" depression, isolation, feeling down all the time, and having no friends, and his medications did not resolve his nightmares, depression, crying spells, or insomnia.  The attorney contended that the Veteran had no hobbies and did not attend church or any social or sporting events.  He stated that the Veteran's symptoms were ongoing and had not increased, but he experienced them five days per week since November 2006 and through August 2010.

On January 2011 VA psychiatric examination (pursuant to the Board's September 2010 remand), the Veteran reported that he had received ongoing outpatient mental health treatment from VA since 2008, with no hospitalizations.  He reported depression, noting that his mood varied.  He denied irritability.  He reported periods of hopelessness and some suicidal ideation but denied any current active plan.  He reported low energy levels, low motivation, overeating and weight gain, anhedonia, and poor sleep.  He reported that his primary stressor was his conflictual relationship with his wife, noting that if anything was broken in the house he would "try to fix it" but she wanted it fixed right away; he believed his wife was resentful that he was retired while she was still working.  He reported that they frequently argued about "whatever strikes her at the time", though he denied any physical altercations.  He reported having an "all right" relationship with his grown daughter, with whom he would speak approximately once every 2 weeks.  He reported that he preferred to be alone and spent most of his time at home; he denied having any close friends.  He reported that he was a photographer and was also in a bowling league; he used to enjoy welding, but not any longer because he could not "get in the right frame of mind to do it".  He denied any history of suicide attempts, violence, or assaultiveness.  He reported interpersonal conflicts, being isolative, and generally having a lot of difficulty engaging in social activities.  

On mental status examination, the Veteran's appearance was clean, his psychomotor activity was unremarkable, and he had a cooperative attitude.  His speech was clear.  His affect was normal and his mood was good.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable, with no evidence or reports of any delusions or hallucinations.  His judgment was adequate in that he understood the outcome of his behavior, his intelligence was average, and his insight was adequate in that he understood that he had a problem.  He reported sleep impairment, noting that he got approximately 7 hours of sleep per night, but had trouble falling asleep and trouble staying asleep; he reported that he sometimes would not fall asleep until 3 or 4 am.  He reported having nightmares approximately every other night, sometimes 2 or 3 nights in a row; the nightmares always involved killing someone, though he denied that they were specifically related to combat.  He did not exhibit any inappropriate behavior or any obsessive or ritualistic behavior.  He denied having panic attacks or homicidal thoughts.  He reported occasionally having thoughts of suicide, sometimes feeling that his life was not worth living, though he had no active plan.  His impulse control was good and he had no episodes of violence.  He was able to maintain minimum personal hygiene.  He reported a lack of motivation, noting that if he did not have to do something, he would not do it.  His remote, recent, and immediate memory were normal.  

The January 2011 VA examiner noted that the Veteran's PTSD symptoms were chronic and included recurrent distressing dreams of his traumatic stressor events, markedly diminished interest or participation in significant activities, and difficulty falling or staying asleep.  The Veteran reported that the symptoms occurred several times per week and rated them between a 6 and 8 out of 10 in severity.  He reported temporary relief from his symptoms with watching television.  He reported having "flashbacks" once to twice per week, and they only occurred at night when he was asleep.  He reported that news coverage about the current war made him feel sad and worry for the troops, and the news triggered feelings of anger related to how he was treated after coming back from Vietnam.  He reported that he would "go ballistic" if he was awakened by someone touching him, but he denied any other symptoms of hypervigilance.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner noted the Veteran's continuing interpersonal conflicts, isolation, few social interactions, increasing arguments with his wife, and mood disturbance with symptoms of depression.  The examiner noted the Veteran's belief that his PTSD symptoms had increased since his retirement in 2002.  The examiner opined that there was no total occupational and social impairment due to PTSD symptoms, and that the symptoms resulted in deficiencies in family relations and mood but not in judgment, thinking, or work.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms, noting the Veteran's reports of weekly symptoms preventing him from having the motivation and energy to complete daily tasks.

VA treatment records through November 2010 reflect symptoms largely similar to those noted above.

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (namely, recurrent major depressive disorder) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that generally where it is not possible to distinguish symptoms of the service connected disability being rated from those of a co-existing nonservice-connected disability the reasonable doubt doctrine dictates that all symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other, co-existing and nonservice-connected, psychiatric disability.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the rating on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  He has shown, and reported/testified to, flattened affect, disturbances of motivation and mood (with diagnoses of recurrent depression and consistently noted lack of motivation), and difficulty in establishing and maintaining effective social relationships (including conflicted relationship with his wife and having few to no close friends).

Although he has not displayed circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment to the short and long term memory; impaired judgment; or impaired abstract thinking, he need not display every symptom listed to meet the criteria for the higher (50 percent) rating.

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating mental health specialists and VA examiners.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms of PTSD that meet (or approximate) the above-listed criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time during the appeal period is the Veteran shown to have had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  The January 2011 VA examiner specifically noted that the Veteran's PTSD symptoms do not cause deficiencies in judgment, thinking, or work.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not at any time  present a disability picture of a gravity consistent with a 70 percent rating.  The Board notes the lay statements submitted by the Veteran and his attorney in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  They likewise do not reflect a level of impairment (deficiencies in most areas) associated with a 70 percent rating.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.

The Board further finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  While there have been scores of 45 and 47 suggesting serious symptoms, those scores are inconsistent with the symptoms actually noted.  Notably, GAF scores from 41 to 50 reflect serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning such as having no friends or being unable to keep a job.  By his own accounts on examination, the Veteran has never displayed obsessional rituals or that he was unable to keep a job due to PTSD; he has reported on several occasions that he retired in 2002 due to eligibility and physical limitations.  He  belongs to a bowling league, which is inconsistent with serious impairment in social functioning.  Further, GAF scores of 45 and 47 are not inconsistent with a 50 percent rating (which is assigned when there is reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships).  Consequently, the Board finds that a 70 percent rating for PTSD based on GAF scores (of themselves) is not warranted.

The overall record shows that the schedular criteria for a 50 percent (but no higher) rating are met.  The Board also finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the evidence reflects that the Veteran is retired due to eligibility by age or duration of work and a physical limitation (knee replacement), and examiners have specifically opined that he is not rendered incapable of employment by PTSD.  Notably, a total disability rating based on individual unemployability (the Veteran has other service-connected disabilities) was denied by a December 2011 rating decision that has not been appealed (and that matter is therefore not before the Board..  


ORDER

A 50 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


